Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but are not persuasive to overcome the rejection.  Examiner responds to the Applicant’s argument as the following reasons:
With respect to the Double Patenting:  Applicant has not filed the terminal disclaimer; thus, the rejection still remains.
With respect to 35 USC 112 Rejection: is withdrawn based on the claimed amendment.
With respect to 35 USC 103 Rejection: The rejection over Garner in view of Stoller is maintained.  The Office Action is updated since the claims amended.
Applicant argues that the examiner has not established the obviousness of the claims (e.g., claim 1).
The requirements for a proper response to a rejection may be found in 37 CFR 1.111(b) and MPEP § 714.02; see also 707.07(a).  
The remarks do not provide any specific reasons as to why either the findings of fact or the legal conclusion of obviousness is allegedly in error.  The legal decisions cited discuss various aspects of an obviousness analysis, but Applicant’s remarks are only generalizations not tied to the facts of the cases.  
Thus, the remarks in response to the obviousness rejection do not comply with 37 CFR 1.111(b) and MPEP § 714.02.  However, Applicant’s reply is considered to be a bona fide attempt at a response and is being accepted as a complete response.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,548260. Although the claims at issue are not identical, they are not patentably distinct from each other because the features of claims 1-8 are generic to all that is recited in claims 1-15 of US Patent No. 10,548260.
For example, the feature of claim 1 cites “a sidewall compaction sensor extending into the furrow and into the sidewalls of the furrow and producing a signal representing the compaction of the soil in said sidewalls” is equivalent to the US Patent No. 10,548260, claim 1 of “a monitoring device extending into the ….”
Thus, Claims 1-15 of US Patent No.10548260 encompass the subject matter of the current application, claims 1-8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garner (20170094889) in view of Stoller (20170049044).
With regarding claim 1, Garner discloses an agricultural row unit for planting seeds in a furrow, comprising:
A row unit frame having (a) a gauge wheel configured to engage the soil to control the elevation of the row unit frame and (b) an opening tool that cuts a furrow in the soil to be planted (a row unit 106 includes a row cleaner 118, a furrow opener 120, a set of gauge wheels 122, a set of closing wheels 124, see at least [0019]-[0024], 
a gauge wheel down force control system that includes an actuator configured to apply a controllable down pressure to said gauge wheel to control the depth of said furrow (controlling controllable subsystem 310, see at least [0046]-[0047]+, and downforce actuator 131, see at least [0022]+) , 
a compaction sensor configured to extend into the furrow and toward a first sidewall and a second sidewall of the furrow and to produce a signal representing the compaction of the soil in said first sidewall of the furrow and said second sidewall of the furrow (characteristic soil sensor 304 & 306, see at least [0045] & sensor support members, see at least [0028]-[0030]+), and 
a controller supplying said actuator with a control signal representing a down pressure set point to form a furrow having a desired depth, said controller receiving said signal representing the compaction of the soil in said sidewalls (system 302 generates control signals for controlling controllable subsystem 310, see at least [0046]-[0052]+).
 Garner fails to teach determining whether said down pressure set point should be increased or decreased and controlling the actuator with controlling signal based on the determined down pressure set point.
Stoller discloses a system for monitoring soil properties and applying fertilizer during a planting operation (see the abstract).  The system a controller which determines whether said down pressure set point should be increased or decreased and controlling the actuator with controlling signal based on the determined down pressure set point (a depth window displays current depth setting, see at least [0101]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Garner by including determining down pressure set point should be increased or decreased for controlling the actuators as taught by Stoller for improving the operation performing. 


With regarding claim 2, Garner teaches that the agricultural row unit of claim 1 in which said compaction sensor includes lateral projections configured to extend into each of said first sidewall of the furrow and said second sidewall of the furrow, and a load cell coupled to said projections and configured to produce an electrical signal that changes with the compaction of the soil in the furrow sidewalls (member 125 and 127 engage with the soil before the seed is placed, contact the side of the trench, the bottom and area adjacent the trench, and sense the desired characteristic shortly after the seed is placed in the furrow, see at least [0022]+).  

With regarding claim 3, Garner teaches that the method of claim 6 in which said projections comprises wings that extend laterally from opposite sides of a bar configured to dragged along the furrow, the tips of said wings configured to extend into the furrow side walls (sensor support member 125 includes element 150, see ate last [0024]-[0025]+).  

With regarding claim 4, Stoller teaches that the agricultural row unit of claim 2 which includes a controller configured to receive said electrical signal and configured to said control signal based at least in part on said electrical signal from said load cell (see a least [0047]-[0052]+).  

With regarding claim 5, Garner discloses a method of controlling the down pressure on an agricultural row unit for planting seeds in a furrow and including a gauge wheel down force control system that includes 4819-0199-9942 18 an actuator applying a controllable down pressure to the gauge wheel to control the depth of the furrow (see Fig.2 & Fig.11), said method comprising:
supplying said actuator with a control signal representing a down pressure set point (a downforce actuator 131 controllably exert downforce to keep the row unit in desired engagement with the soil, see at least [0022]+),
sensing, using a compaction sensor, the compaction of the soil forming a first sidewall of the furrow and a second sidewall of the furrow and producing a signal representing the sensed compaction of both the soil in said first sidewall of the furrow and said second sidewall of the furrow (characteristic soil sensor 304 & 306, see at least [0045] & sensor support members, see at least [0028]-[0030]+), and 
a controller supplying said actuator with a control signal representing a down pressure set point to form a furrow having a desired depth, said controller receiving said signal representing the compaction of the soil in said sidewalls (system 302 generates control signals for controlling controllable subsystem 310, see at least [0046]-[0052]+).
 Garner fails to teach determining whether said down pressure set point should be increased or decreased and controlling the actuator with controlling signal based on the determined down pressure set point.
Stoller discloses a system for monitoring soil properties and applying fertilizer during a planting operation (see the abstract).  The system a controller which determines whether said down pressure set point should be increased or decreased and controlling the actuator with controlling signal based on the determined down pressure set point (a depth window displays current depth setting, see at least [0101]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Garner by including determining down pressure set point should be increased or decreased for controlling the actuators as taught by Stoller for improving the operation performing. 

With regarding claim 6, Garner teaches that the agricultural row unit of claim 1 in which said compaction sensor includes lateral projections configured to extend into each of said first sidewall of the furrow and said second sidewall of the furrow, and a load cell coupled to said projections and configured to produce an electrical signal that changes with the compaction of the soil in the furrow sidewalls (member 125 and 127 engage with the soil before the seed is placed, contact the side of the trench, the bottom and area adjacent the trench, and sense the desired characteristic shortly after the seed is placed in the furrow, see at least [0022]+).  
 

With regarding claim 7, Garner teaches that the method of claim 6 in which said projections comprises wings that extend laterally from opposite sides of a bar configured to dragged along the furrow, the tips of said wings configured to extend into the furrow side walls (sensor support member 125 includes element 150, see ate last [0024]-[0025]+).  

With regarding claim 8, Stoller teaches that the method of claim 6 in which a controller receives said electrical signal and produces said control signal based at least in part on said electrical signal from said load cell (see a least [0047]-[0052]+).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662